ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                     )
                                                )
Spectrum Healthcare Resources, Inc.             ) ASBCA No. 62730
                                                )
Under Contract No. HT0014-18-D-0030             )

APPEARANCES FOR THE APPELLANT:                     J. Chris Haile, Esq.
                                                   Skye Mathieson, Esq.
                                                    Crowell & Moring LLP
                                                    Washington, DC

APPEARANCES FOR THE GOVERNMENT:                    Erik A. Troff, Esq.
                                                    DHA Chief Trial Attorney
                                                   Colby L. Sullins, Esq.
                                                   James A. Douglas, Esq.
                                                    Trial Attorneys
                                                    Defense Health Agency
                                                    Falls Church, VA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: January 4, 2022



                                                LAURA EYESTER
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62730, Appeal of Spectrum
Healthcare Resources, Inc., rendered in conformance with the Board’s Charter.

       Dated: January 6, 2022


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals